Citation Nr: 9919623	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-24 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a heart condition, to 
include hypertension, secondary to service-connected post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from June 1966 to February 
1970.

This appeal arises from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the veteran's claims of 
entitlement to service connection for headaches, a heart 
condition, to include hypertension, and a stomach condition, 
to include a hiatal hernia, with all disabilities secondary 
to service-connected post-traumatic stress disorder.  In 
August 1997, the Board denied the claims for headaches and a 
stomach condition, to include a hiatal hernia, and remanded 
the claim for a heart condition, to include hypertension.  
Following a second remand by the Board in October 1998, the 
RO affirmed its denial of the claim for a heart condition and 
hypertension in March 1999. 


FINDING OF FACT

Hypertension and a heart condition are not shown to be 
etiologically related to the veteran's service-connected 
PTSD.


CONCLUSION OF LAW

Hypertension and a heart condition were not caused or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.310 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As competent evidence of a diagnosis of hypertension and a 
heart condition, and a nexus to active duty, have been 
presented, the veteran's claim for hypertension and a heart 
condition is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).    

A review of the veteran's service records shows that he 
served during the Vietnam War.  He was granted service 
connection for PTSD in July 1995, which has been evaluated as 
30 percent disabling since service connection was granted.

The veteran essentially asserts that he has a heart 
condition, and hypertension, that were caused by his PTSD. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Service connection may also be granted for a "[d]isability 
which is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a) (1998);  
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  The Board 
also notes that the United States Court of Veterans Appeals 
(Court) has held that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board has determined that the preponderance of the 
evidence is against the claim for hypertension and a heart 
condition secondary to service-connected PTSD.  The first 
record of treatment for either hypertension or a heart 
condition is found in records from the Trinity Medical 
Center, dated in 1991.  These records show that the veteran's 
diagnoses included anterior chest wall pain, obesity, tobacco 
abuse and glucose intolerance.  Records from Saint Joseph's 
Hospital, dated in May 1994, show that the veteran underwent 
a post percutaneous transluminal coronary angioplasty (PTCA) 
after he suffered an acute inferolateral myocardial 
infarction.  The diagnoses also noted diabetes mellitus type 
II, non-insulin dependent, hypertension under good control, 
tobacco abuse and exogenous obesity with recent increasing 
weight.  These records indicate that the veteran reported 
that he had smoked about a pack and a half of cigarettes per 
day since his teens, and that he had a positive family 
history for coronary artery disease.

With the foregoing medical history in mind, the Board 
considers a January 1999 VA cardiovascular examination, and 
an accompanying March 1999 opinion, both of which were 
written by a VA cardiologist, Akindolapo O. Akinwande, M.D., 
as highly probative evidence of the lack of an etiological 
relationship between the veteran's hypertension, or any 
diagnosed heart condition, and his PTSD.  In the January 1999 
examination report, Dr. Akinwande provided a summary of the 
veteran's relevant medical history and made clinical 
findings.  The assessment was that the veteran had coronary 
artery disease, status post PTCA with progressive 
arteriosclerotic disease, chronic stable angina pectoris, and 
PTSD.  Dr. Akinwande stated that the veteran's coronary 
artery disease was secondary to multiple risk factors listed 
as age, gender, cigarette smoking, diabetes mellitus and 
hypertensive heart disease.  He further stated that the 
veteran's coronary artery disease was not secondary to PTSD, 
and that although there were conflicting reports in 
literature regarding PTSD and cardiac disorders, there was 
not enough evidence to suggest causality.  In his March 1999 
opinion, Dr. Akinwande, stated that he had reviewed the 
veteran's chart, obtained the veteran's history, and 
performed a physical examination of the veteran in January 
1999.  In large part, he restated his opinions as found in 
the January 1999 VA examination report.  Specifically, he 
stated that the veteran has significant coronary artery 
disease with risk factors that include hypertensive heart 
disease, hyperlipidemia, cigarette smoking, diabetes 
mellitus, male gender and age.  He further stated that 
although a fair body of literature suggested that exaggerated 
cardiovascular reactivity is a risk factor for hypertension 
and development of atherosclerosis, there was insufficient 
data to establish causality.  He concluded that the veteran's 
multiple cardiac risk factors were sufficient to accentuate 
his coronary artery disease.  

The Board further notes that, notwithstanding certain 
deficiencies as noted in the Board's October 1998 remand, the 
opinions of two other VA physicians are consistent with Dr. 
Akinwande's opinion.  Specifically, in an April 1998 report,
Kushal Handa, M.D., indicated that the veteran had multiple 
cardiac risk factors that would in themselves be responsible 
for the veteran's coronary artery disease.  Dr. Handa also 
stated that "there is no clear association between PTSD and 
coronary artery disease."  Finally, in a July 1995 report, a 
VA examiner's diagnosis indicated that the veteran had 
hypertension that was not secondary to stress or PTSD.  

In reaching this decision, the Board has considered the 
opinion of Dr. Saporito, M.D., dated in August 1995, in which 
he stated that, "It is my sincere belief that the early 
development of coronary artery disease and myocardial 
infarction is due in part or has been influenced by stress 
and anxiety at an early age."  Dr. Saporito essentially 
indicated that the veteran's cardiac risk factors have been 
well controlled.  He further stated that his opinion was 
based on autopsy studies of Vietnam War veterans which 
indicated the presence of coronary artery disease in up to 
one-third of the men studied.  However, the Board first 
points out that Dr. Saporito indicated that he began treating 
the veteran in January 1995, which is several years after the 
veteran sustained a myocardial infarction and underwent a 
PTCA.  In addition, it is unclear whether Dr. Saporito is 
asserting that the veteran's cardiac risk factors were well 
controlled prior to his myocardial infarction and PTCA in 
1991, or whether they were merely well controlled at the time 
he wrote his opinion.  In any event, the medical records from 
Trinity Medical Center dated in 1991 clearly show that the 
veteran was obese and that he reported that he had been 
smoking one to two packs of cigarettes per day for decades.  
Dr. Saporito's opinion only makes specific mention of 
diabetes mellitus and hypertension, and fails to discuss why 
he has ruled out obesity and smoking as the cause of the 
veteran's hypertension and heart condition.  He also did not 
discuss the veteran's family history of coronary artery 
disease.  Given the deficiencies in Dr. Saporito's opinion, 
the Board finds that its probative value is outweighed by the 
evidence against the claim, including the opinions of Dr. 
Akinwande and Dr. Handa, and the diagnosis in a July 1995 VA 
examination report.  This evidence shows that three 
physicians have concluded that there is no etiological 
relationship between the veteran's PTSD and his hypertension 
or his heart condition.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim for 
hypertension, and a heart condition, secondary to service-
connected PTSD.  See 38 C.F.R. § 3.310.

In reaching this decision, the Board has considered the 
veteran's assertions that he has hypertension and a heart 
condition as a result of his service-connected PTSD.  
However, the veteran, as a lay person untrained in the fields 
of medicine, is not competent to offer an opinion as to the 
etiology or aggravation of the claimed disorders.  Espiritu 
v. Derwinski , 2 Vet. App. 492 (1992).  Hence, these 
arguments do not provide a factual predicate upon which 
service connection may be granted.  

As a final matter, the Board has noted that the Board's 
October 1998 remand requested that the VA examiner provide an 
opinion as to whether it is at least as likely as not that 
any diagnosed hypertension or heart disorder was caused by 
the veteran's PTSD (emphasis added), and that the opinions 
obtained pursuant to the Board's remand (i.e., Dr. 
Akinwande's opinions) do not contain such language.  However, 
the Board finds that Dr. Akinwande's failure to use the 
phrase requested by the Board does not rise to the level of 
noncompliance with its remand such that another remand is 
required for additional development.  Specifically, when Dr. 
Akinwande's opinions are read in context, it is clear that 
they are sufficiently definite and conclusive such that they 
satisfy, and are in substantial compliance with, the Board's 
October 1998 remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Entitlement to service connection for a heart condition and 
hypertension is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

